Bao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the issues in the Appeal to Reappraisement as specified above and made a part hereof is [sic] the same in all material respects to the issues in the case of United States v. Freedman & Slater, Ine., 39 Oust. Gt. Reports, 717, A.R.D. 77, and that the record in said case may be incorporated herein.
IT IS FURTHER STIPULATED AND AGREED that the entered values of the merchandise involved in the case listed is [sic] equal to the price at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, packed ready for delivery, .and that the foreign values of such or similar merchandise were no higher.
IT IS FURTHER STIPULATED AND AGREED that the case may be submitted on the foregoing stipulation.
On the agreed facts, I find export value, as that value is defined in section 402(d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved and that such values were the entered values.
Judgment will be entered accordingly.